Situation in Palestine (debate)
The minutes of yesterday's sitting have been distributed.
Are there any comments?
(Parliament approved the minutes)
The next item is the statements by the Council and the Commission on the situation in Palestine.
President-in-Office of the Council. - (DE) Madam President, Commissioner, honourable Members, recent days have seen a disturbing increase in violence in the Middle East, where conflict between Palestinian factions in the Gaza Strip has cost over 50 people their lives.
It is also from the Gaza Strip that over 150 Kassam missiles have been fired at Israeli towns over the past week, killing one Israeli woman yesterday evening. Israeli military action has already cost the lives of over 30 Palestinians, and the situation threatens to escalate still further. The cease fire in the Gaza Strip, agreed by the Palestinians and the Israelis in November is becoming visibly more fragile, and the inter-Palestinian reconciliation achieved in Mecca with Saudi help is at risk.
The Mecca agreement had its part to play in bringing rule by Hamas alone to an end. Since 18 March, Palestine has been ruled by a new government of national unity, enjoying the support and confidence of 83 out of 86 members of parliament - an overwhelming majority including all those belonging to Hamas and Fatah. There is still, however, broad consensus in the international community to the effect that the Palestinian Government has not yet quite passed its decisive test, in that it, too, does not completely meet the Quartet's three criteria.
Despite this, the European Union has maintained its humanitarian aid for the Palestinians. I want to press home the point that the EUR 300 million given by the European Union amounts to more than that given in all previous years.
The Quartet's criteria do however, remain the basis on which a decision on any complete normalisation of our relations with the Palestinians will be taken: they require recognition of the State of Israel's right to exist and of the existing agreements between Israel and the PLO, as well as a general renunciation of violence, which, in particular, has to date been significantly lacking. Particularly at the present time, we expect the Palestinian Government to take effective action to end the bombardment and to release the captive Israeli soldier Gilad Shalit.
The European Union has also seized the opportunity presented by the end of sole Hamas rule to make a fresh start in Middle East policy, and the foreign ministers have resumed contact with the Cabinet members who accept the Quartet criteria. It follows that President Abbas deserves our full support. The EU is in close contact with Mr Fayyad, the minister of finance, and is helping him establish transparent institutions and machinery in the financial sphere, for we all want to see the country's financial and economic position improve, and the release by Israel of the customs and tax repayments it has retained - which the European Union has called for on repeated occasions - would help to achieve that.
For some months now, the Presidency has been pushing for the revival of the Middle East Quartet and for greater involvement of the Arab partners who take a constructive line. Having enjoyed initial successes, our particular concern is now that the momentum achieved be maintained, and what this means for us is that we have to apply ourselves with still greater dedication to helping to get all interested parties to make a determined contribution to the Middle Eastern peace process.
The bilateral meetings between President Abbas and Prime Minister Olmert have as yet yielded no tangible successes, and something must be done about this. There must be marked improvements in access and mobility for the Palestinians, and the Israelis must at last get round to doing what they have undertaken to do. I note a failure on the part of the Palestinians to actually make the renunciation of violence happen, and also a lack of commitment to the release of the Israeli soldier Gilad Shalit.
The Arab League has reinforced the peace initiative of March 2002, and this has been due primarily to the commitment by the Saudis. The last Council meeting on 14 May saw an initial, and successful, meeting of the Arab League with the European Union, which occurred at our invitation; the League has also had further talks with the Quartet and with Israel as well, and, while this involvement cannot be a substitute for bilateral negotiations between Palestinians and Israelis, the peace initiative can create a favourable environment for them, although this will require further support by the European Union in particular, and our Presidency is working to bring about another meeting of the Quartet within the next few days.
However sceptical we may be, we must not, despite the slowness of the progress made, sink into a state of resignation. Over recent months, the European Union has become more aware of the role into which it has grown. We are willing to do justice to the greater responsibility which consequently devolves upon us.
Madam President, unfortunately this debate today comes at a very tense moment when the situation in the whole region is deteriorating both in Lebanon and in the Occupied Palestinian Territory, as well as in Israel. The events of the last three days in Lebanon, with significant loss of life in such a short time - almost 100 dead - are a startling reminder of the need to work on a regional solution to this conflict. As you know, Javier Solana is in Beirut today at this very difficult moment and we hope that a better situation can be brought about.
I urge our friends in Lebanon, from all the parties and political factions, to act as they have done so far, to call for calm and to refrain from actions which could provoke a major internal conflict. Once again national unity is also at stake.
The Commission noted that all the factions, the majority and the opposition as well as Palestinian organisations, condemned Fatah al-Islam and I hope that all political leaders will continue to give proof of their maturity, that ability to envisage a better future, and will prevent the conflict from again evolving into an intra-Lebanese fight. What is most important now is to find a solution to de-escalate the situation in Tripoli and to avoid the eruption of other hot spots in the rest of the country. The population in the camps also has to be helped. Ambulances and humanitarian convoys must gain access to the camps. In the end we all know that there has to be a regional solution. In the context of this whole situation we can only call on all sides - in Lebanon and in the Palestinian Territory - to refrain from violence and prevent further escalation.
I turn now in particular to the Occupied Palestinian Territory. Like the President-in-Office, I too am deeply concerned about last week's interfactional clashes in Gaza which resulted in 55 dead and 280 injured. Regrettably it seems that Gaza is at risk of sliding into civil war. Factions should stop hostilities immediately and reconcile their differences within the national unity government.
I also deplore the resumption of the Qassam rocket attacks from Gaza on the Israeli city of Sderot, which yesterday caused the death of an Israeli woman. Israeli-led air strikes in retaliation then caused the death of 35 Palestinians, so this vicious cycle has started again. Therefore it is important that the ceasefire between Israel and the Palestinians be restored and extended to the West Bank.
During my recent meeting with the Palestinian Foreign Affairs Minister, Ziad Abu Amr, we discussed the fragile situation of the national unity government, especially as concerns security, but also the budget. The first decisions taken by the government seem to point in the right direction. Mr Abu Amr mentioned that his government considers itself the cabinet of President Abbas. This government has a different programme from its predecessor and I felt encouraged after this meeting. I think that it deserves our clear support. President Abbas has requested all our backing, as his political survival may depend on its success. I hope that this very difficult violent situation can be contained.
In the meantime, Finance Minister Salam Fayad, whom I met after the formation of the government, faces the incredible challenge of repairing the Palestinian public finances after one year of institutional decay and a sharp decrease in revenues. Against all odds he has made considerable progress and the technical conditions for receiving direct funding have almost been put in place.
As you know, the Palestinian Authority has three main sources of funding: internal taxes, taxes and customs revenues on imported products, and foreign aid. Internal taxes have dwindled as a result of the economic slowdown. Since last year's election, Israel has also withheld the taxes and customs revenues on imported products. This is the major cause of the Palestinian Authority's financial difficulties. Furthermore, foreign aid cannot flow easily as a result of the US-imposed restrictions on financial transactions with the Palestinian Authority Government
We are helping to solve these financial problems in three ways. First, our Temporary International Mechanism has become a core source for funding for allowances, fuel costs and core supplies. Since the formation of the national unity government we manage this TIM in close cooperation with Salam Fayad's Ministry of Finance.
Since the establishment of the TIM last June, we have already transferred over EUR 300 million through this mechanism. I would like to thank Parliament for its support in making more budgetary resources available so that the TIM can continue to deliver.
A second way in which we are helping is to work with our US partners to facilitate the transfer of foreign aid to the Palestinians, in particular the Arab funds pledged in Riyadh at the recent Arab summit.
Last but not least, we have urged Israel on multiple occasions to resume the transfer of Palestinian tax and customs revenues. We are using all the instruments we have, whether economic or political, but the survival of this government does not depend only on us. Only the resumption of all financial flows to the Palestinian Authority can deliver a durable solution to their financial crisis. And the Palestinians have to play their role and decide once and for all to end their fighting and focus on peace.
We still think that, despite the distress we are witnessing in the Occupied Palestinian Territory and in Lebanon, we should profit from an important window of opportunity in the peace process in case it shuts down again, so it is very important that the German initiative is successful. It is crucial that the Arab League relaunches its Peace Initiative. As you know, there has been a determined diplomatic follow-up at the highest level in the Council, the Commission and the European Parliament. I myself have had several meetings with the Follow-Up Committee in Sharm el Sheikh, in Riyadh, and also more recently at the GAERC meeting in Brussels.
Secretary-General Amr Moussa and others have underlined the urgency which is more evident than ever today and he has asked for our help in bringing the parties to the table. On the Israeli side, I am encouraged that Foreign Minister Livni has been to Cairo and is now expecting a follow-up visit by her Jordanian and Egyptian counterparts in the coming weeks. She has also shown willingness to engage more than in the past and she will also be invited by the German Presidency to the next GAERC meeting.
At the same time I also endorse the efforts of Secretary of State Condoleeza Rice to bring the parties together and start discussing the political horizon for the Palestinians. I hope that will be possible even though events are not going well at this moment. The energy and efforts invested by Jordan, Egypt, Saudi Arabia and others must also be recognised.
Next week the Quartet will meet. I hope that this meeting will respond to the efforts of the Arab League, which could relaunch the progress on all tracks of the peace process, but I am also realistic and I understand what the German Presidency has said, that we should at least uphold the situation.
on behalf of the PPE-DE Group. - (ES) Madam President, we are facing an extremely difficult situation. As the representative of the Presidency-in-Office of the Council and the Commissioner have stressed, this is a serious political crisis, with internal confrontations and battles between the two factions making up the Government of National Unity, in which so many hopes had been placed; an extremely serious economic, social and humanitarian crisis, and the figures are devastating: more than 66% of the Palestinian population below the poverty line; more than 50% with no food safety; more than one million people unable to receive a stable income for the last year; a hundred dead over the last three days in Lebanon; huge numbers of dead in the Gaza Strip.
I believe that, faced with this situation, the European Union must emerge from its lethargy and take a step in the right direction.
If one thing is being done right, then credit for that must be given to the European Commission, which, amidst countless difficulties, is making its contribution to the humanitarian and social disaster befalling the region, but I believe we must go further.
The Commissioner has reminded us that the High Representative, Javier Solana, is currently in the region. We must have the courage and strength to try to move beyond fine words, Mr President-in-Office of the Council, and the European Union must try to bring a little common sense to this barbaric situation in the region.
There is a vicious circle of violence; Kassam missiles are fired, there are Israeli reprisals and suicide attacks are announced ... We are facing a totally suicidal spiral of violence.
We must try to impose a little order, we must put faith in the efforts of the High Representative, mobilise the European Union's diplomatic forces as much as possible, and the Commission must back all of the economic and humanitarian assistance that is being provided.
I would like to draw the attention of the Presidency-in-Office of the Council to an issue that I believe to be crucial; that in order to restore direct aid to the Palestinian National Authority, the Quartet stated that not only was the composition of the government decisive, but also the actions that the government was carrying out.
Could the Presidency-in-Office of the Council explain its views in this regard and tell us how we can escape from this vicious circle of hate, violence and destruction?
on behalf of the PSE Group. - (IT) Madam President, Mr Gloser, Mrs Ferrero-Waldner, ladies and gentlemen, death and violence have returned to Gaza, Lebanon and Israel. As the Socialist Group in the European Parliament, we stress the urgent need for a substantive change in the European Union's policy in the Middle East, with full restoration of financial aid to the Palestinian institutions and people.
The conflicts of recent days are the product of exasperation and the stalemate in the political situation, as well as demonstrating and confirming the fact that Israel will not build its own security on the death of Palestine and Palestinians. European democracy's double standards towards the government of national unity must cease, as the political continuity of that government is the only hope for regaining control of the situation.
The decision, however, to suspend financial aid to the institutions seems even more absurd since the formation of the government of national unity. The fact that the Council and the Commission have decided not to meet ministerial representatives of Hamas and the independents does nothing for the stability of that executive body, which is currently the only form of political expression open to the Palestinian people.
The Mecca agreement, even if it is not an uncritical repetition of the Quartet's four points, is obviously a step in the right direction, in the sense of mutual recognition and the cessation of violence. On this basis we must work to ensure that the situation develops in a positive direction. Another reason is, as the Commissioner pointed out, that Abu Amr, the Foreign Affairs Minister, who last week was here with us in Brussels, gave us an enormous amount of reassurance on this aspect.
We join with the grief and condemnation over the launch of missiles on Sderot and also the fact that people were killed and injured there, but at the same time we wish to call upon the Palestinian and Israeli authorities to cease disproportionate, excessive and illegal retaliation against Palestinian political and civilian figures. A perverse dynamic has been set back in motion and we Europeans must try to help stop it.
I would like to remind you that the 78 people who died within a few days in Lebanon speak volumes about another poisoned fruit of the unresolved Arab-Israeli conflict, and that is the fact that in Lebanon open conflict may break out again with the 400 000 Palestinian refugees present in that country. We have already experienced that nightmare, so let us seek to prevent it, just as last July we put a stop to the war and Israel's aggression towards Lebanon.
on behalf of the ALDE Group. - Madam President, the President-in-Office said that the new unity government in Palestine had not quite passed the litmus test. Well, the Israelis have not quite stopped building their security wall, stealing Palestinian land and water. The Israelis have not quite released the 10 000 prisoners, many of them held without charge or trial. The Israelis have not quite stopped holding checkpoints - 589 according to the Commission's latest figures - which impose an economic embargo upon the Palestinians. The Israelis have not quite paid back the money - which may amount to about one thousand million euros now - that they have withheld from the Palestinians' own revenue over the past year. They have not quite stopped the partition and separation by way of identity cards, which my own party leader, Paddy Ashdown - our former representative in Bosnia-Herzegovina - described just last Saturday as racism dressed up as administration.
I say these things to the President-in-Office because we are seen as a European Union that practises double standards: we are seen to ignore every Israeli illegality, but to expect Palestinians to behave like saints. When the Commissioner says that we are using all the instruments at our disposal to get the Israelis to observe international agreements and obey the law, I do not think that can possibly be the case. There are many tools at our disposal that we are not even trying to exercise.
Therefore, what does the Palestinian unity government have to do now? Just two weeks ago our delegation heard Prime Minister Haniyeh not only convince us in a way that satisfied us all that the unity government was determined to meet the Quartet's three principles, and believed it was doing so, but also that it would meet with members of the Quartet without reservation or precondition at any time to try to sort out these differences. I urge the President-in-Office to take up that offer.
Note also the comments just yesterday of the Norwegian Foreign Minister when he asked what would happen if we do not support this government. There would be only chaos and crisis if we do not give it our support.
Therefore, President-in-Office, the good news in your speech is that you are seeking an urgent meeting to review the situation yet again. That is a positive step forward. All I can say is that we have often accused the Palestinians of missing opportunities; we have often accused the Israelis of missing opportunities. This is an opportunity that we ourselves must not miss.
on behalf of the UEN Group. - (PL) Madam President, Commissioner, Mr Gloser, ladies and gentlemen, the situation in the Middle East poses a significant and ongoing challenge not only for the countries of the region, but also for the wider world. We warn against a partisan emotional approach to this decades-old conflict. Despite all the simplification and the temptation to make facile assessments on the basis of television news clips, this is not a black or white situation. It may be fashionable in certain circles to label Israel as the aggressor and the oppressor, but this belief is untrue and unsound.
The spread of radical attitudes and the votes cast for radical Hamas-style groups indicate the almost non-existent possibilities for dialogue in this area. Another major difficulty that is not often mentioned is the deep divisions and bitter infighting leading to armed conflict within the Palestinian political class and Palestinian society.
Certain experts have drawn attention to the Palestinian Authority's education system. As stated by those who attended the conference organised last week by Mr Van Orden at the European Parliament, the system reinforces negative and antagonistic stereotypes relating the Jihad Holy War and structural opposition to Israel and actual hatred of that country. In the interests of objectivity, it has to be said also that since Hamas' victory in the elections held in the Palestinian Authority, Israel has been implementing a rather controversial plan whereby it is refusing to transfer Palestinian tax revenue to the Authority. This must have a serious impact on relations between Israel and the Palestinian Authority. The European Union should react in a realistic and rational fashion. It must not behave like a short sighted benevolent uncle handing out large amounts of pocket money but failing to ascertain the use to which it is being put. The Union must not become a hostage to any of the parties to the conflict either.
on behalf of the Verts/ALE Group. - Madam President, I have to say I am still in a bit of a state of shock over the words of the representative of the Council. I do not understand how he can say that the new unity government does not fulfil the criteria of the Quartet. Our delegation has just come back from the region and all of us unanimously agreed that they had.
Yes, there are still some Qassam rockets which of course are to be condemned. But do you really think that, by refusing to fully engage with the government, the EU is helping bring that back under control? Do you really think it has got nothing to do with the economic and political stranglehold in which Israel holds Gaza?
You mention the detention of soldier Shalit - and of course he should be released - but you did not even mention the 41 members of the Palestinian Legislative Council who are still detained by Israel; you did not even mention the detention of 10 000 Palestinian political prisoners held by Israel, many without trial. So, let us have some balance in this debate.
By refusing to fully recognise the new unity government and by channelling aid via a temporary international mechanism rather than through the Palestinian Authority, the EU is actively undermining the authority and the apparatus of Palestine's democratic institutions. And, even worse than that, our position is actually encouraging those elements both inside and outside Palestine which want this government to fail. Every day that goes by when we refuse to engage fully with this government is another day for the extremists to say, 'Look: democracy is not working. We did everything the international community demanded - democratic elections, a new unity government, fulfilling the Quartet demands, and still we face a political and economic boycott. So, why on earth are we helping to bring about a democratically-elected government which is doing its best to keep the peace?'
Is that really what we want? Do not imagine that the alternative will be a slightly different government whose colours we like slightly better. The alternative will be chaos and violence on an unimaginable scale, the whole region will become destabilised and there will be even more rapid growth of extremism across the Middle East.
Because, while the Council adopts a wait-and-see policy to review how the new government performs, each day it waits it puts the very outcome it wants to see in ever greater jeopardy. There is a very real danger that in a few years' time we will look back at this moment and think, 'Why on earth did we not support democracy in Palestine when we had the chance?'
So to the Council I say please tell us again what the Palestinian Government has to do, and to the Commission I ask, when will you suspend the EU-Israel Association Agreement?
on behalf of the GUE/NGL Group. - (EL) Madam President, Minister, Commissioner, the European Union is not uninvolved in the unspeakable events taking place in Palestine today. That is because it failed to act decisively at the appropriate time and in the right direction.
Twenty days ago, Parliament's delegation for our relations with the Palestinian Legislative Council made an official visit to Palestine. Our visit was made at an historic moment in Palestine, following the swearing in of a new government that was the product of free and democratic elections, a government which, even though it had the support of 60% of the electoral body, when it was challenged by the United States and the European Union, did not hesitate to share power with other political forces in order to form a national unity government under the unquestioned leader of the Palestinian Authority, Abu Mazen, in faithful obedience to the calls of the Arab League Council.
It was to this government, therefore, that represents the entire Palestinian people, that Parliament's delegation clearly tabled vital issues relating to the question of peace in the Middle East and, as my honourable friends have said, we received clear answers:
They told us that they recognise the right of Israel to exist within the 1967 borders. All it has to do is to recognise our right to create our own state next to Israel.
They reject violence. They acknowledge all the agreements made between Israel and the PLO. Their immediate priorities include the release of Mr Johnston. They are working to get Saleet released within the framework of an exchange of prisoners.
They told us, however, that in order to be able to achieve their goals, they need our help. The political and economic embargo needs to be lifted immediately.
That is why I conclude with one call to Israel and one call to the Palestinians:
Israel should stop targeting missiles at its enemies and free all the elected representatives of the Palestinians;
the Palestinians should stop making rocket attacks on Israeli territory.
I also call on the Council and the Commission to immediately recognise President Abbas's new democratically elected national unity government and to put an immediate end to its policy of selectively approaching certain members of that government. Stop the political and economic embargo immediately. Get dynamically involved in a creative dialogue with the entire national unity government. Support this government so that it can negotiate for peace. Otherwise chaos will ensue and the European Union will bear its share of the responsibility for it.
on behalf of the IND/DEM Group. - (FR) Madam President, sadly, the situation in Palestine confirms what the sovereigntists have been saying on the subject of the Middle East conflict for a very long time now, namely that it would be wrong to believe that this conflict can be summed up as a straightforward confrontation between Palestinians and Israelis, and even less between Muslims and Jews.
The true division, which is becoming increasingly wide, is between, on the one side, the advocates of conciliation, which not only several Israeli statesmen - and I cannot omit to mention the glorious name of Yitzhak Rabin - but also Palestinian statesmen, such as Yasser Arafat and Mahmoud Abbas, have shown themselves to be, and, on the other side, the fanatics, both Muslim fanatics and fanatics of the Greater Israel, whose connivances are, moreover, perfectly clear, since we know that Palestinian extremist movements have been backed, and even funded, by certain Israeli radicals.
There are therefore two camps: on the one hand, the camp that wishes to seek a political solution and, ultimately, peace, and on the other, the camp that seeks confrontation, hate and endless war. Regrettably, despite the fine words, the United States is playing along with the hawks, the Israeli extremists and the Muslim fundamentalists, while Europe, by which I mean the main European States, have remained silent throughout this time. The only European voice that showed any unity was that of the Venice declaration, in June 1980, in which the Europeans stated that they were in favour of the creation of a Palestinian State. Our divisions have increased, however, and Europe can now once again speak with one voice only when it has nothing to say.
The time has come to restore the sovereignty of the States of Europe, so that they can once again play their role freely in that part of the world, where much of their future is at stake.
on behalf of the ITS Group. - (NL) Madam President, anyone who has followed the events in the Middle East in recent days can do no other than be dispirited. Last Wednesday in the Conference of Presidents of our Parliament, I had the honour of attending a meeting with Amr Moussa, Secretary-General of the Arab League, and the Foreign Affairs Minister of the Palestinian Authority. What this made evident to me was their genuine will to work on a peace plan for the region, but a number of things - how shall I put it - structural problems are left pending.
Hamas, the most important Palestinian government party, remains unyielding in its explicit refusal to recognise Israel and still refuses to renounce and condemn terrorism and violence. It is anybody's guess how the peace talks, in those circumstances, can lead to success.
In fact, in the last few days, the violence between the different Palestinian camps has also flared up, with even a foiled bomb attack on President Mahmoud Abbas. There is no doubt in my mind that Israel has the right to defend itself against violence and terror, by military means if necessary. Israel should be warned, though, against actions directed at Palestinian members of parliament and a fortiori at the Palestinian Prime Minister, although some have voiced an interest in choosing this path, for, were they to do so, they would be crossing a dangerous line, and making a subsequent, and even greater escalation of violence, inevitable.
- Madam President, the misery and suffering in Palestine is truly awful and, while the fact that it is largely self-inflicted does not lessen its impact, it undermines those who always want to blame Israel for every tragedy in the region. Today, of course, the usual suspects in this debate, like Mr Davies and Ms Lucas, on their habitual hobbyhorses, have done their biased best to unreasonably shift all the blame onto Israel. What we are witnessing is a veritable civil war in Palestine between Fatah and Hamas, and the particularly aggressive actions of Hamas show us that the pursuit of democracy and a democratic mandate has done nothing to tame or to temper their adherence to terror. It is this undiluted attachment to terror that makes Hamas so unfit to govern. Likewise, their continuing aggression towards Israel, with their sustained rocket campaign, wholly justifies the defensive response of Tel Aviv.
I fear that, as long as Fatah and Hamas can tout both gun and ballot, democracy and the peace that it can bring will not prevail in this troubled and failed entity that is Gaza. Any international initiative that fails to address the removal of the gun from both sides in Palestine will flounder and fail.
Madam President, once again we are discussing this tragic situation in Palestine. Let me say at the outset that all of us condemn terrorism wherever it occurs. I should say that the suicide bombers who attacked London a couple of years ago all came from my constituency. However, they were motivated by events in the Middle East - by Iraq and by Palestine - and therefore it is proper that we should not only consider the events in the Middle East as they affect the people there but also people in our own territories.
I used to say that Israel was the only democracy in the Middle East. But two years ago I chaired our delegation for the elections of President Abbas, which were much welcomed by the international community. However, when he came here a few months ago he said that if we, the international community, would not support him, there would be chaos and civil war in his country.
Last year I chaired the Election Observation Mission for the elections to the parliament in Palestine, and then the European Union turned its back on those results. We seem to be paralysed by the roadmap. However, in my view the situation has now got to the point where the EU simply has to change its approach. Palestine is collapsing economically, politically and socially. We are risking another Algeria, where, when the West turned its back on the results of the elections in 1992, the result was 200 000 dead.
I believe the time has now come for the EU, if it cannot recognise the government of national unity, at least under the terms of a draft resolution some of us discussed last week, it should cooperate comprehensively with that government. Secondly, it is surely high time that the European Parliament's Committee on Foreign Affairs had a working party - not just on the United Nations or the Balkans or the five external financing instruments: let us have a working party on the Middle East.
(FR) Madam President, let us imagine a city that is regularly plunged into darkness. Let us imagine a city with no police. Let us imagine a situation in which State employees have not been paid for a year and a half. Let us imagine hospitals with no drugs and schools with no educational supplies. Let us imagine a sealed-off city, left to its own devices, with no administration in operation. And let us imagine that money is circulating there, and weapons. Remember that one night of power cuts in New York led to looting and crime, in the world's largest democracy. So what can we expect today in Palestine?
Our irresponsible policy has led to the collapse of the administrations that we had set up, to the weakening of the power in place, to increased poverty, to the re-emergence of diseases that had disappeared - even the World Bank agrees on this - and this, despite the laudable efforts of the Commission. We have now just climbed a step further into misery: the Palestinians are killing each other! This situation was predictable though, ladies and gentlemen. Rather than seeking unity between the two great Palestinian factions, whose legitimacy was based on fair elections, rather than backing their unity from the outset, we decided to play the game of sanctions, thus dividing them.
While President Abbas risked his life and staked everything on ensuring the creation of a government of national unity, based on a political platform inspired by the principles of the Quartet and respecting the peace commitments that had previously been made, we stood by and waited. We have not been able to take advantage of this glint of light and of the hopes raised in Mecca.
Today, Javier Solana, who is on a visit to the region, has quite rightly stated: 'We must support Palestinian unity'. But we will not support that unity by sending money and weapons to one of the parties! There is only one way to do that, as you all know: politics. That is why, together with some of my colleagues, I shall say this to you: we must urgently recognise the government of national unity! Its authority must be established, and we must help it to establish that authority and to ensure the subsistence of its population.
He who sows the wind shall reap the whirlwind: I am not the first person to say that. If we refuse to work with moderate Islamists, however, we will just be stuck with the radicals and the extremists, and it is not just in Palestine that they will make their voices heard!
(DE) Madam President, the situation is indeed a tragic one. Groups of Hamas radicals are day by day bombarding Sderot with Qassam rockets, and these attacks, far from being random, are the fifth breach of the cease-fire so far.
What is evident is that the attempt is again being made to distract attention from the in-fighting between the Palestinians themselves, that is to say between Hamas and Fatah, with fighting in which 55 Palestinians have died, killed by Palestinian hands. It seemed to them that the time was ripe for attention to be diverted to their common foe, Israel, and how did Israel respond? It responded with the mailed fist. This Israeli Government, whose approval ratings lie around the 3% mark, is doing Hamas a favour by trying to wipe out the source of the attacks by military means, leading to more Palestinian victims, whose deaths we lament. Hamas has again won itself time and can put off to another day the political concessions that have to be made. Yet again, we appear to be paralysed. Concessions were, after all, made in Mecca; they may not, to be sure, have been sufficient, but, despite the weaknesses of Mecca, these concessions amounted to a major step in the direction of peace. That agreement has now been stricken to the heart by this resumption of violence.
I do believe, then, that it is for the time being right and proper that the European Union should insist on compliance with all the Quartet's conditions and with what was agreed at Mecca before it resumes making payments to the unity government. This does not run counter to Mr McMillan-Scott's call for pragmatic and all-round cooperation to be sought where it really is for the people's benefit.
We should not, nevertheless, abandon this vital tool before it is time to do so. I would encourage the Council, the Commission and the Arab League to make the effort to press ahead, and would very much like to see them achieve success as soon as possible.
(PL) Madam President, Mr Gloser, Commissioner, the European Union managed to retain its credibility at the recent summit in Samara. Mr Barroso, the President of the Commission, and Mrs Merkel, the President of the Council, had no hesitation in making pertinent and forthright comments on the unfair treatment meted out to Poland, a Member State of the European Union, over the meat issue. Mr Barroso and Mrs Merkel also commented in the same vein about human rights in Russia.
The question arises as to why the Union does not go further and highlight the fate of Palestinians in Israel, or that of Cyprus, which has been under Turkish occupation since 1974. Major injustices are being still perpetrated on the Union's doorstep in the 21st century, and we continue to do too little to help overcome them.
Did people not die in Palestine before the creation of the state of Israel? How much longer will the Israeli army of occupation remain in the Palestinian Territories? Do the Palestinians not have a right to their own state? The Jewish people were denied their own state for so long - how can they deprive others of that right? The Palestinians' response to the ongoing occupation is to launch attacks on Israel. In comparison to the actions of the Israeli forces, those perpetrated by the Palestinians are amateur efforts.
It should be for Israel to make the initial move towards facilitating the creation of a Palestinian State. That would be the first step towards reducing violence in the region and promoting coexistence.
It is the European Union's duty to be the guardian of freedom in the world, especially now that the United States has relinquished that role and sided with Israel. Perhaps the events of September 11 would not have taken place if the United States had persevered in its previous role of impartial guardian of law and justice the world over.
(DE) Madam President, Commissioner, Mr President-in-Office of the Council, having said, in our last debate, which followed the Hamas victory, that Europe must never again allow the existence of Israel to be jeopardised, it is with all the greater anguish and sadness that I return from travelling through Palestine. What I mean by that is that, though I wanted to visit Palestine, it was nowhere to be found; what I found instead was a military hinterland, dismembered, divided, a land in which members of families are cut off from one another and from their places of work, in which towns are deprived of water and settlements of fertile land.
All I can say to you, Mr President-in-Office of the Council, Commissioner, is that nobody can live under such circumstances. The Israeli Government's occupation regime is not making the country more secure; it is putting it in jeopardy by turning Palestine into a seedbed of despair, hatred and violence. I can tell you, Commissioner, that the situation has got worse; it will, indeed, get worse still, and nobody can or should be surprised at that.
Politicians always find the analysis of military measures difficult, but one fundamental conviction derived from my trip that I would like to share with you is that this occupation regime also serves other purposes: quite obviously, and undeniably, the protection of illegal settlements and the links between them. It also serves to keep the country's water resources in Israeli hands, to put in place a system of land acquisition whereby Israel's borders may be set still wider. That cannot be a means to peace.
As I said earlier, no longer must anybody put at risk Israel's right to exist, and so, critical as one may be of it, and whatever demands we might make for the sake of peace in Israel, what I want to say today is that we need to demand that this regime of occupation be abandoned and that help be given in establishing a viable Palestinian state.
(IT) Madam President, ladies and gentlemen, Palestinians are continuing to die and so many have already died; again they are being collectively punished. The army's response is to a group of terrorists, who should indeed be confronted, but once again it is the Palestinian people that is paying.
It is our duty and our responsibility to recognise our failure as international communities, political parties and movements: after forty years the Israeli military occupation continues and the wall is stealing water and land from the future Palestinian State. The tragedy that is unfolding has been predicted many times.
Since 1980 we have been talking about two peoples and two States: one State exists, but the other does not. The Palestinian people is deprived of freedom, humiliated, expropriated, and hostage to extremist groups that have taken the people and also the leadership hostage. It is not enough! It is really not enough to promise that we will give more economic aid. The solution is a political one: stop the military occupation and the expansion of settlements, recognise the Palestinian Government of national unity, and work to achieve Palestinian unity and not division.
We must show that the European Union believes in international legality and says so to Israel, which is continually infringing it. The country is in fact, day by day, as David Grossman says, losing its very morality. We must act quickly! Act quickly, because the Palestinians and Israelis and Lebanese are paying the price of our incapacity and of our double standards. We should recognise the government and also perhaps place an international United Nations force in Gaza and the West Bank. In my view this is vital.
(EL) Madam President, we are still living with the consequences of a mistake made in 1947. If there had been no unilateral recognition of Israel and the state of Palestine had been recognised back then, we would have saved a great deal of bloodshed. One statistics office has concluded that all the blood shed in the area could have saved one million children with blood transfusions.
All these tragedies which happened with the twin towers, in London, in Madrid and elsewhere are the result of this policy in 1947, which we are continuing today. Why go into interminable details? Will we have the strength tomorrow to recognise the state of Palestine? That would be some sort of progress.
We are blowing the final whistle when the score is 90 - 10. When the umpire blows his final whistle when the score is 50 - 50, he leaves the pitch with his head held high. When he blows his final whistle when the score is 60 - 40, the game is over, but when he blows his final whistle when the score is 90 - 10, all hell breaks out both on the terraces and on the pitch.
We therefore are responsible for this hell, because we blew our final whistle when the score was 90 - 10. The world is going to the dogs and we hear references in Parliament to Iran's nuclear weapons every day. No one has ever spoken about Israel's nuclear weapons and that is wrong. If we want to be fair, if we want to believe our citizens and for them to trust us, we must administer justice and there will only be justice with the recognition of the state of Palestine.
(FR) Madam President, Commissioner, the Berlin Wall may have fallen, the Soviet Empire may belong in the past, the world has become globalised, but there is at least one thing that is unchanging, a place where history has come to a standstill, which is Palestine, the Palestine that is becoming mankind's black hole: Gaza, the camps, rockets, intifadas, attacks, one land for two peoples, a long war that has been going on for sixty years now. It is also a great jungle of myths, with esplanades, tombs, patriarchs, temples, mosques, monotheism and cynicism, a cynicism shared, moreover, by the hardliners on both sides. On the Israeli side, there is technology, force, the elimination of Arafat, of Fatah, economic strangulation, the prisoners, in short, everything, but most definitely not negotiations, Iran over Iraq, Shi'ism over Baathism, and, on the Palestinian side, the hardliners clearly have demographics on their side in the long term.
In the meantime, three generations have already been sacrificed, and what do we do? Well, we make statements, visits, humanitarian missions - do we not, Mr Solana? That is all! The fact is, this conflict is the descendant of the European conflicts of 1914-1918 and 1939-45, and we are not doing what we should be doing, we are indulging in Pharisaism. We know, however, that we should go further than emergency meetings, that we should stop the embargos, that we should invest, that we need a European Camp David, with all of the parties - not only Israel, Palestine and its government of unity, but also Syria, Iran and Lebanon - and we know that we must state the two rights, the right of the Israeli State to exist in perpetuity, of course, but also the right of the Palestinian State to exist, to be recognised.
Madam President, the recent downward spiral of internecine violence between armed secular Fatah and Islamist Hamas militias in Gaza is of grave concern, as we now see the consequences of a weakened Israeli leadership post-Lebanese war and a weakened Palestinian President Abbas having to deal with the religious fundamentalists within Hamas, who won the elections last year. The Hamas members of the unity government are clearly not able to break away from their intransigent positions based on theocratic obscurantist views that the State of Israel can never be explicitly recognised, that terrorist violence is justified and that they are not bound by previous agreements signed by the late Chairman Arafat.
So clearly this Palestinian Authority unity government does not fulfil the Quartet criteria and the EU cannot lift the ban on Hamas as a terrorist organisation or directly fund the Palestinian Authority at present, relying instead on the TIM for delivery of humanitarian aid which now totals over EUR 500 million yearly and has actually risen during the last three years. There is increasing acceptance amongst Arabs, as evidenced by the recent proposals from the Arab League, of the desirability of a negotiated solution. The Israelis all recognise the damage to Israel's economy and society of the continuing violence after the recent spate of over 100 Qassam missiles launched by Hamas at civilian areas. In fact there was one fatality last week which constitutes, in my view, a war crime under international law.
Only the extremists, it seems, are afraid of peace. Whatever the origins of the Middle East conflict, there is increasing recognition amongst Arab States that Israel is here to stay, whilst Jews around the world can see that Israel's long-term security is best served by recognition of the legitimate aspirations of the Palestinian people to have their own secure state also.
But the Palestinian Authority must first be able to secure law and order on its territory, which it is failing signally to do right now. Securing the release of the BBC reporter Alan Johnston and the kidnapped soldier, Corporal Shalit, would be a great start and create a climate conducive to restarting the vital roadmap for peace talks.
(DE) Madam President, ladies and gentlemen, I would like to apologise for the fact I have to leave as soon as I have finished speaking, as I have to go and chair something. I know that is impolite, but I would ask you to understand and bear with me.
It is not, of course, a matter of doubt that Israel is entitled to defend itself against the Kassam missiles, for firing them at civilian facilities and persons is a crime. It is a provocation to Israel, but also to the government currently in power in Palestine. One might even say that that is the main object of the exercise - and what is the European Union doing about it?
I regret to have to tell Mr Gloser that the answer he has given - on behalf of the Council presidency, of course - is quite utterly unsatisfactory, no less so than the one given at the last debate.
We are doing nothing to strengthen the hand of those forces that alone are capable of taking action against these terrorists. Our statements will change nothing, nor, alas, will Israel's retaliatory military actions, justified though they may be in individual cases, if the European Union does not give this government a chance. I say 'government', for it is cynical to decide which individual ministers one will meet with and which one to avoid; I did mention last time round that the President of the Council was having meetings with the Israeli foreign minister, but, when it came to meeting his Palestinian counterpart, claimed that she was not in the habit of meeting foreign ministers. That way of going about things is not really going to produce results.
While I have no desire to make life difficult for the Commissioner for Foreign Relations, she did in fact talk in terms of supporting the government rather than individual ministers, and while the pair of them say we have to support Abbas, they are not actually doing so by denying their backing to his government and failing to enable it to take action against terrorism and those who engage in it.
That is the problem; if Europe does not commit itself to doing that all these talks will avail us nothing, since peace can be established only from within, and there will be peace only if there are, in Palestine, strong forces that can enforce their will by reason of their getting support - be it political, moral or financial - from the European Union in their fight against the terrorists. That will help both Palestine and Israel. Let me say once again that, if you want to help Israel, you have to give this government a chance. Nothing else is worthy of being taken seriously.
(IT) Madam President, ladies and gentlemen, I would like to thank the Presidency and the Commission for being present. Clearly, the time available permits me to make just a few observations.
Palestine is a serious and urgent issue, and we must seek to correct the current downward spiral of events. The government of national unity is our sole interlocutor, and we must take note of this in a realistic way and seek to gain time with a gesture of hope towards Palestine. We could also put in a peacekeeping force and have the courage, as the European Union, to be joint guarantor of the security of Israel and Palestine. This must be based on a policy of opening up to the Arab world, starting with the whole of the Mediterranean, and thus not isolating this conflict from the general problem of the relationship between Islam and the West.
I have a dream: that a reformed United Nations Organisation will have its headquarters in Jerusalem, so that this kind of hope can actually be created. We can work at this; I believe that we will be able to achieve it!
Madam President, the Hamas Charter is a sacred text with three Islamic seals. Unlike the secular PLO, Hamas does not recognise the concept of peace. The PLO may want a two-state solution, but Hamas wants to eliminate Israel.
What does the Hamas Charter say? In Article 7 it mentions an Islamic world order and the destruction of all Jews. Articles 22 and 28 say that the Jewish people created the French and Russian Revolutions, the First and Second World Wars, but also the United Nations, drugs and alcohol abuse, and control of the mass media. Stopping the conflict with Israel is high treason and perpetrators will be cursed, according to Article 32.
Cooperation with Hamas would make the EU morally responsible for a peace process leading to the elimination of Israel. We must help the Palestinians, but not by facilitating the Hamas agenda.
(NL) Madam President, in early February, the German newspaper, the Frankfurter Allgemeine Zeitung, featured an extremely gloomy report on the EU's police mission in the Palestinian regions. Its outgoing leader, a Briton by the name of MacGyver, did not mince his words when he said 'We are working here in a quagmire of deceit and corruption'.
Months later, an escalation of rivalry between Fatah and Hamas only made matters worse. The necessary question arises as to how meaningful the Council and Commission deem the continuation of the EU mission to set up a civil police force on the West Bank and in Gaza. You will hardly want to shoulder some of the responsibility for the far-reaching lawlessness in that area.
Meanwhile, the news agency Reuters announced yesterday that the European Union will be extending its border mission in Rafah by a year under the revealing, unchanged motto 'The Palestinians are responsible for the border'. Their police are sure to put something in the way of the smugglers of arms, drugs, money and people, according to Palestinian insiders, such as the one who spoke to me. I would ask the Council and Commission the same question: are you prepared to face up to your responsibility in this, and do so in a spirit of humility?
President-in-Office of the Council. - (DE) Madam President, Commissioner, honourable Members, I ask your understanding for the fact that I am able, at the moment, to make only a few brief comments, as I have a meeting with your Committee on Foreign Affairs at 6.00 p.m., when I will be reviewing and evaluating the last meeting of the General Affairs and Foreign Relations Council.
While I can understand all the things you have said, not least that which has been said on the basis of your own travels and discussions, I would ask you also to take note of the fact that it was the European Union, notably the previous and current presidencies, that actually did something about reviving the Middle East Quartet and getting some sort of process in motion, without which process the Saudi Arabian initiative would not have happened, and so I would ask you to take a nuanced view and bear in mind that certain things cannot be attributed to the immobility of certain funds. This is, after all, an intra-Palestinian conflict. We have of course - as I made clear in the statement on behalf of the presidency - spelled out in our talks with Israel that the funds rightly due to the Palestinians, in the shape of customs duties and taxes, must be returned to them if various infrastructure measures are to be guaranteed. The Commissioner has, on repeated occasions, and not least to the Council, commented on how the European Union has been providing support over recent months. The public may occasionally have got the impression that we are paying too little or nothing at all, but the opposite is in fact the case, for the European Union has, and during a very critical period, transferred more funds than it had done under other conditions previously.
To Mr Davis, I would like to say that we do not want the Palestinians, on the grounds of their expecting everything, to have to be seen as some sort of saints, but one thing that did become clear from the Mecca conference when attempts were being made to put together a government of national unity, was that the conditions on which the Middle East quartet has always insisted must be met, those being the right of Israel to exist, the renunciation of violence and also the discharge of the obligations entered into by the previous government. Certain things are moving, but there is as yet no clarity as to whether the government is committed to those things. There is absolutely no reason for us to put up some sort of wall; the government of national unity could well take this step, and the conditions could be established. We are not, after all, treating this as a marginal issue; every time it meets, the Council considers how progress can be made. As I have already said, the presidency is trying to arrange, in the immediate future, a meeting of the Middle East quartet, since we know just how much depends on that. The High Representative, who is currently in Beirut, many kilometres to the north, knows that this is not just about Palestine and Israel, but also about the issue of Lebanon's security and its right to self-determination.
I would like to urge that we should go beyond just talking and try to get some initiatives off the ground to the end not only that there may be a dialogue between Israel and the Palestinians, but also that financial aid be given and that we may - as I have just again looked up - ask Israel to facilitate freedom of movement for the Palestinians, so that they may no longer be penned in in the way that they currently are, in a situation with which nobody can be satisfied. I crave the House's indulgence, but I really must now leave your debate.
(CS) Madam President, Commissioner, thank you for staying here with us today. Unlike many MEPs, I have been to Palestine more than once. In line with what everyone here wished, Israel has left Gaza, and handed it over to a free, democratically elected government. Gaza is therefore not some military outpost, it is a country devastated by the extremism, fundamentalism, terrorism, corruption and cynicism of the Palestinian warlords themselves.
Ladies and gentlemen, are we naïve enough to think that throwing more hundreds of millions of euros without clear guidelines will stop Jund Al-Islam or Mohamed Dahlan from further acts of violence? Do we honestly believe that legalising warlords and terrorists like Khaled Mashal or Dahlan will bring peace to the region? Fortunately, the Council and the Commission have taken a firm, clear stance, and I wish to thank them for that. I am grateful that on this tricky matter, they have adopted the right position. We should reject violence and pay tribute to the victims of Gaza and the West Bank. We must state clearly our opposition to Hamas using its power in the Palestinian Government to attack Israel to further its appallingly extremist interests. I wish to warn against working with Hamas, including Members of the government, as this is clearly proscribed, or with new Al-Qaeda organisations such as Fatah Al-Islam and Jund Al-Islam.
We call on the Palestinian Government not only to recognise the exchange of letters between Rabin and Arafat but also to stop lying about fulfilling the key condition of recognising Israel. We call on the Palestinian Government and on all Arab politicians, in particular the Saudis and Egyptians, to acknowledge all of their political and human responsibilities and to take part immediately in peace negotiations involving full recognition of the State of Israel within duly recognised international borders. We call on Fatah to begin negotiations with Hamas without delay on the sharing of power within the President's Office. It is only by adopting the right position and having a clearly-stated standpoint that we will be able genuinely to provide humanitarian aid and, most importantly, to support the emergence of a viable, democratic Palestinian state.
(PT) Madam President, Commissioner, as previous speakers have mentioned, Parliament was in Palestine at the beginning of the month. That was a very tense time, but now, two weeks on, that tension has increased and unfortunately the citizens of the region are expecting less and less of the EU. In spite of the various sources of tension, Parliament sought to be there on the ground. It was indeed there, and today, despite the increased tension, Mr Solana is also in the region.
We saw human tragedy, which you described, Commissioner, and which you of course acknowledge. We also saw a wall 852 km in length, which, with a view to combating violence and to keeping Israelis safe from Arab attacks, has invaded 25% of West Bank territory and has annexed territory that is central to any peace agreement based on the 1967 plan. It is a wall that imprisons people in their own homes, that stops children from getting to school and that stops farmers from cultivating their land. It is a wall that has turned Gaza into the best-known open prison in the world. It is a prison which, according to a decision by the Israeli police at the beginning of 2006, no one - or should that be nothing - is to enter or leave.
In this context, we all look on bemused and deny any involvement. Today we hope that Mr Solana's eyes and heart can convey some hope to these people on our behalf. When we were there we passed on the message and recognised the government called for by the Quartet, and we are effectively calling today for that to continue to be the case. Let us hope that the Council and the Commission honour this commitment, that they meet their obligations and that they are ready to work with everyone.
What the EU is actually ready to do must be spelled out in the clearest terms. Let us show the world once again that peace can only be achieved by extending our hand to those who need it and by eliminating their despair.
(FI) Madam President, first I wish to say that, hearing this debate, I have felt that the overall picture is somewhat limited. Any educated member of the public following it might think that very many Members of the European Parliament had very limited knowledge about the history of the Palestinian and Israeli region. How did the state of Israel come about? What was the Balfour Declaration and so on? What was the UN resolution at the time? What was the basis for the partition? It is shameful of us parliamentarians if we do not first do our homework but instead come and speak very emotionally about things we do not necessarily know about. That is why it is fitting to stop and consider what the issue actually is in this region, and take an overall view of it instead of just hinting at it momentarily.
We Europeans must support democracy and not terrorism. Our values are human rights, freedom of thought and the rule of law. We have to keep to them. Moreover, if they are our values we cannot recognise the 'national unity government', which is a terrorist organisation led by Hamas. We cannot acknowledge them: as Europeans we have to adhere to our democratic values.
(NL) Madam President, Commissioner, ladies and gentlemen, following our visit to the West Bank and Gaza in early May, I can do no more than conclude that we are further away from a structural solution than ever, despite the agreement that was struck 40 years ago.
A huge number of illegal settlements are being set up on the West Bank. We can only watch as the number of check points increases rather than decreases. In Gaza, 87% of the people are living below the poverty line. There are still 41 Palestinian members of parliament behind bars and the subject of refugees returning is not being touched upon at all. The wall is indeed growing into the world's largest, something in which Israel can surely take pride.
Despite this, the Palestinians are also entitled to self-determination and a dignified existence, and they are prepared to bring sacrifices and compromise. They have shown explicitly and on several occasions that they want peace and prosperity for their people.
Do the international community and the European Union still actually want this, though? I wonder about this sometimes, not least when I hear the Commissioner say today that, following talks with the minister, she heard the request made of the government of national unity to give its support and that Abbas has made the same request. So why do you not recognise the government? What are you really waiting for? When will you finally give the Palestinian Authority direct support?
I heard the presidency talk about the Quartet requirements, but we should not wait for a new Quartet meeting. The European Union could take the lead in this. We need to talk to the government as a whole.
Finally, Commissioner, you claim that all instruments are being used to force Israel to redirect those taxes to the Palestinians. I cannot think what the instruments were to which you were referring and I should like to hear more about them, for I believe there is no time to lose now.
(FR) Mr President, today we once again have to deal with the dreadful situation in the Middle East. Since 6 May, thirty-six Palestinians, including eleven civilians, have died in Israeli raids on Gaza. On the other side, 146 rockets have been fired at the Israeli town of Sderot, wounding six people. The Palestinians are fighting amongst themselves. In Lebanon, the 3 000 refugees in the Nahr Al-Bared camp are paying the price for the fighting between the Lebanese army and the extremists of Fatah-al-Islam. In this regard, let us state clearly that there is never any justification for killing civilian populations.
More generally, we must call for a radical change to Europe's policy on the Middle East. It is no longer acceptable to refuse to support politically and financially, and with no exclusions, a Palestinian Government of national unity that we have advocated passionately and that, if we are to believe the Palestinian Foreign Minister, whom we received recently, firstly, respects political pluralism, secondly, does not question the existence of the Israeli State, thirdly, calls for the recognition of a Palestinian State within the 1967 borders, and fourthly, renews its commitment to the UN and Arab resolutions, particularly on the refugee issue.
Let us think clearly, the peace initiative drawn up at the Riyadh Summit has no chance of succeeding unless we Europeans work towards lifting the political and economic siege being suffered by the Palestinian Government. Fifteen months of blockade, 70% of the population living below the poverty line and 50% unemployment provide an ideal breeding ground for fundamentalism and terrorism but do not provide a government with the best conditions for restoring law and order. Since we are calling upon the Palestinian Government to fulfil its responsibilities, we must fulfil ours.
Mr President, as a child I was happy to believe that all people were equal. Growing into a young man I was very upset to realise how wrong I was: that there were in fact two kinds of people - those whose lives matter and those whose lives do not matter. Then, I became involved in politics and I was taught that what was really important was not what is right but what brings in votes.
Today, as an MEP, I have finally formed the opinion - simplistic and cynical as it may sound to some - that there are indeed two kinds of people: those liked by the American Government and those who are not. Based on this view, the Palestinian people can be humiliated, starved, imprisoned without trial, tortured, executed, etc. and it does not really matter, because the Bush Administration and their obedient servants, e.g. the 'Blairinos' of this world, consider Palestinians to be subhuman.
Therefore, why waste our time debating Palestine when we know that nothing significant will come of it? If we really care about the issue, then we should address our efforts towards the planet's Grand Master, Mr Bush, and try to convince him that Palestinians are in fact human. If we succeed, which I very much doubt, then perhaps we can contribute constructively towards solving the Palestinian problem.
(PL) Mr President, ladies and gentlemen, we all long for peace in the Middle East. Nonetheless, the suggestion that the European Union should resume provision of its entire package of financial aid directly to the government of the Palestinian Authority is decidedly premature.
Holding democratic elections in a country is not enough to justify the award of European aid. The European Union certainly does refuse to allow expenditure of its taxpayers' money in a number of democratic countries.
I believe there are two fundamental reasons for disallowing expenditure. The first is if the country concerned simply does not require our aid. The second is if the country concerned does not recognise or does not implement fundamental principles that are crucial for the European Union.
It is this second reason that applies to Palestine. Essentially, the disagreement over financing does not centre on Israel or Palestine; it centres on our own principles. The potential beneficiary is refusing to recognise the donor's right to implement certain basic principles.
We should not be spending time debating when to use the terms terrorism or fight for freedom. What we should instead be debating is whether it is possible to support an organisation whose programme centres on promoting the use of force against others. Can we support those who really do not want peace? The answer to the question as to whether we should finance authorities that do not want peace is obvious, or so it would seem. We should not. The reasons why we should deny support have nothing to do with the chaos in the Palestinian Authority, or with the uncertainty about how long the national unity government is likely to be able to govern. They have nothing to do with how long that government will be able to exercise genuine power. They have nothing to do either with the fact that 50 Palestinians were killed last week in clashes between Hamas and Fatah, nor do they have anything to do with the fact that children's television broadcasts by the Al-Aksa station call on Palestinian children to help destroy Israel and take part in the war. The main reason why we should deny aid is that we must be true to our own principles, values and past.
It should be clearly stated that the choice between victory and martyrdom offered by Prime Minister Hanieh is flawed and detrimental to the national interests of the Palestinian people.
Mr President, I was mildly encouraged by what the Commissioner had to say and, frankly, thoroughly depressed by what the Council had to say. It seems incredible that the Council fails to recognise that the creation of a government of national unity in Palestine was a major political risk both for Fatah and Hamas. The platform of unity government is a platform of negotiations and trying to reach peace, something the Council failed to acknowledge.
I believe - and I think the majority in this House now believes - that the time has come to stop all restrictions on our dealings with the Palestinian Authority. The Commissioner has said today that the conditions for renewing direct aid have almost been met. Commissioner, let us not wait for protection. I plead with you to go to the next Foreign Affairs Council meeting and ask them to recognise the Palestinian Authority's government of national unity. If the Palestinian Government fails to keep its promise, of course we can then end our negotiations and our involvement with them, but let us give them a chance.
Failure to cooperate with the Palestinian Government does nothing to end the cycle of violence or tackle the grave humanitarian crisis that so many of my colleagues have spoken eloquently about this afternoon. Failure to cooperate with the Palestinian Government also does nothing to encourage Israel to end its financial and military assaults on Palestine. Even today, the Deputy Defence Minister of Israel warned that his country could single out the leader of Hamas, the current Palestinian Prime Minister, for extrajudicial killing. Does anyone really believe that actions such as this would help the peace process?
Mr President, after the tragic failure of the Bush administration to push for an Israel/Palestine peace deal in the last five years, the Arab peace initiative is a rare bright spot. The release of Corporal Shalit and Alan Johnston and the 40 Palestinian legislators would create much-needed goodwill. The fact that the EU and the US are maintaining links with Palestinian Foreign and Finance Ministers shows that there is no boycott, no failure to engage and the hundreds of millions of euros of humanitarian aid mean our back is not turned to the peoples' plight.
However, it is very difficult to conceive of resuming budgetary support to the PA when the unity government has not, despite some claims to the contrary, fulfilled the Quartet demands. Even if we do not attribute to Prime Minister Haniyeh the continuing statements of Hamas spokesmen vowing to destroy Israel, we cannot ignore his invocation of God or martyrdom to rally Palestinians just last night. Colleagues who wished to argue pragmatically that the unity government is the best deal on offer should stick to that justification for supping with them and not try to persuade us that something has happened which has not.
Mr President, our message to every Israeli, every Palestinian, every member of Hamas or Fatah must be: In the name of your god and for the sake of your children, pull back!
Today we have the Israeli spokesman threatening to kill the elected Prime Minister of Palestine; we have the Hamas threats to seek vengeance; we have Fatah and Hamas in and out of conflict with each other; the killing of a Palestinian family on a Gaza beach leading to the capturing of the soldier Shalit, which led to attack and counterattack, tit for tat and on it goes. Stop; think; talk. Release soldier Shalit, release Alan Johnston and release the speaker and the 40 members of the elected Palestinian Parliament. And to the EU I say, engage with both the Palestinian Government and with the Israeli Government.
Secondly, one says, let us find ways of ending the causes of violence, and the biggest cause is poverty. Palestinian poverty has rocketed and poverty comes from withheld taxes, from unpaid employees, from trade and banking embargoes. It is time for all that to end before it ends in more violence. It is time to stop and remove illegal settlements. It is time to stop and remove that gruesome, cruel, immoral wall, and it is time, Commissioner, to publish the document compiled by the heads of mission in Jerusalem and Ramallah, who reported on East Jerusalem and whose summary was that Israel's activities in Jerusalem are in violation both of its roadmap obligations and of international law.
Let us have that out in the open; let us talk, and let us then persuade everybody to think about their children's future, stop the violence and work for peace.
(Applause)
(CS) Violence and unrest continue in the Palestinian territories. The world's press agencies bring daily news of the numbers of injured and dead. Despite repeated ceasefire declarations between Fatah and Hamas, the armed conflict between the two factions goes on. The shelling of the town of Sderot from the Gaza Strip and retaliation from the Israeli side also continues. Palestinian health workers and teachers have gone on strike, and Palestinian policemen and other public service workers have not been paid. As has been said on a number of occasions, poverty is rising fast. Over 80% of Palestinians on the Gaza Strip live on less than USD 2 per day.
The bottom line is that Palestine and Israel need our help because they will not be able to escape the cycle of violence on their own. I count myself among those MEPs who are calling for broader and deeper EU support. I should therefore like to call on the Commission, once again, to do all it can to mobilise international assistance as rapidly and as effectively as possible. I feel that if this does not happen, the probability will increase of Palestinian self-rule collapsing completely and of all-out civil war being unleashed, with incalculable consequences not only for Palestine but also for the whole of the Middle East. The same can be said, too, of Lebanon.
Mr President, it has been a very passionate discussion and I completely understand why because, as I said before, we all feel a great frustration. But you have to understand that, over the last 10 years, the European Union has really tried to play an important role for the peace process - not in order to enhance the conflict but in order to make peace, or help to make peace. In the end it is always the two parties that have to be ready, but we try to push them. We were then quite happy to be an important and influential member of the Quartet.
However, we can only be a facilitator of this peace. That means we have to look to both sides. We cannot just go to one side, and therefore we feel that we embraced the three Quartet principles as important basic principles. It really is the Council, not the Commission, that can recognise the Government - there are 27 Member States. I understand if you ask me to do so, but it is not me who can take this decision.
I know there is one instrument which you have indirectly mentioned: the cancellation or suspension of the association agreement with Israel; but do you really think this would make a difference? I do not think it would. We would no longer be a facilitator of this process, so it would be the wrong instrument at this moment.
What we have as an instrument is a continuous political dialogue where all the parties work with all the parties, but it is true that there are other members of the Quartet too, for instance the United States of America, as has been mentioned. It is very important that we feel that there is also a push from that side too. Over the last months, we have seen a much greater effort on the part of the USA, particularly from Condoleezza Rice. We have all welcomed that and have tried to move forward. The German Presidency, in particular Mrs Merkel, but also Foreign Minister Steinmeier, have really tried to move forward.
A political solution can never be brought about by violence. Unfortunately, we now have violence again. I can promise - and this is within the Commission's competence - that we will further engage with the National Unity Government, as we have started to do. But as we have said our policy is a gradual engagement and we cannot do everything. Even Salam Fayad said to me when I first met him after the formation of the Government that I would need some time to clean up the mess in the Finance Ministry - and this is still not completely done. Therefore, we are nearly there, the technical conditions would be ready, but you also know that the Council has to give us some political backing. I want you to understand these things.
I think the situation is very dramatic, and I hope that the Council understands that we have to engage in order to help this National Unity Government achieve the right platform to continue with the peace process and with the talks on the political horizon. We know that it is a complicated situation, and that is why I said that I see at least some positive hope in the fact that Foreign Minister Livni will attend the next Council meeting after the very positive meeting we had with the Arab League, but on the ground I agree that the situation is very difficult, and, besides all this, it is also those factions and those different radical groups that are outside the Government that would like to jeopardise the whole process. It is a vicious circle and I agree that we have to try to break it up.
An honourable Member mentioned that we have extended our mission monitoring the Rafah border crossing. We did that because we think that opening up freedom of movement of goods and people is so important. I myself have been working on that with Prime Minister Olmert. I remember my last visit there when I took it up in order really to go into the details. But there are security concerns. Unfortunately, there are suicide bombers coming over the borders, a lot of funds are being smuggled, so you always have the two sides of this conflict, but we think that it is important to have prolonged this mission at the Rafah crossing because only with the European Union is there a chance of there being an opening.
We are engaging. We are also working with the Finance Minister, not only on the Temporary International Mechanism (TIM), but also on institution building and technical assistance, helping them particularly on the question of customs, revenue collection and on auditing. This has been asked for by Salam Fayad, so we are working with them. I said we will also look at what we can then perhaps fund through the TIM as regards their particular desires, so not only those things that we have been funding up till now in order to help the population to survive, but to go further.
This is what I can offer you in this delicate and difficult situation. We have to go on pushing and bringing the different parties together. I hope that the time window is still open.